Case 3:20-cv-03053-TLB Document 22           Filed 07/29/21 Page 1 of 1 PageID #: 1042




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              HARRISON DIVISION

CHESS MATNEY                                                                  PLAINTIFF

V.                             CASE NO. 3:20-CV-3053

ANDREW M. SAUL, Commissioner
Social Security Administration                                             DEFENDANT

                                         ORDER

       Currently before the Court is the Report and Recommendation (Doc. 21) of United

States Magistrate Judge Barry A. Bryant dated July 12, 2021, regarding the Motion for

Attorney’s Fees (Doc. 17) filed by Plaintiff’s counsel. More than fourteen (14) days have

passed since the parties’ receipt of the Report and Recommendation, and no objections

were filed.

       IT IS ORDERED that the Report and Recommendation is ADOPTED IN ITS

ENTIRETY. The Plaintiff’s Motion (Doc. 17) is GRANTED, and the Court hereby orders

that Plaintiff is entitled to compensation under the EAJA for 8.0 hours of attorney time at

an hourly rate of $203.00 for work performed in 2020, 22.70 hours of attorney time at an

hourly rate of $206.00 for work performed in 2021, and costs of $400.00. The total award

is therefore $6,700.00. This amount should be paid in addition to, and not out of, any

past due benefits which Plaintiff may be awarded in the future.

       IT IS SO ORDERED on this 29th day of July, 2021.



                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
